18 Ill. App. 3d 378 (1974)
309 N.E.2d 608
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JOHN E. LOFTHOUSE, Defendant-Appellant.
No. 59217.
Illinois Appellate Court  First District (5th Division).
March 15, 1974.
*379 James J. Doherty, Public Defender, of Chicago (William Lebovitz and Ronald P. Alwin, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and Linda West Conley, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.